DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 2 November 2020.
Claims 1 – 10 are pending.  Claims 11 – 20 are withdrawn due a restriction requirement.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of claims 1 – 10 in the reply filed on 19 January 2022 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected apparatuses (claims 11 – 15, “a hammer”; and claims 16 – 20, “a hammer”), there being no allowable generic or linking claim.
The traversal is on the grounds that in an amendment to claims 1, 11, and 16, filed 19 January 2022, the three apparatuses in claims 1, 11, and 16 now have limitations that do not make a contribution over the prior art of Muramatsu and therefore have unity of invention.  However, this argument is not found persuasive for the following reasons:
In the amendment filed 19 January 2022, the limitation is claim 1 states, “a hammer configured to reciprocate along the camshaft and deliver impacts to the anvil, wherein the hammer includes a core coupled to the camshaft and a sleeve coupled to the core.”  Applicant alleges that the limitation overcomes the prior art of Muramatsu because while Muramatsu teaches a hammer 20, 21 comprising a primary hammer 20 and a secondary hammer 21 that are capable of rotation, only the primary hammer 20 is movable in a front-back direction and capable of impacting an anvil 22.  However, the limitation requires the hammer, in this case, hammer 20, 21, to be configured to reciprocate along the camshaft and deliver impacts to the anvil and, by applicant’s own admission in the applicant’s arguments filed 19 January 2022, portion 20 of hammer 20, 21 reciprocates along the camshaft and deliver impacts to the anvil – thus satisfying the limitation.  The limitation does not require each of the subcomponents of the hammer, in this case, the primary hammer 20 and the secondary hammer 21, to reciprocate along the camshaft and deliver impacts to the anvil but only that the combined structure of the hammer 20, 21 can perform the functions of reciprocating along the camshaft and delivering impacts to the anvil. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature must be shown or the feature canceled from the claim:
“a cam ball” – claim 10
No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings do not include the reference sign mentioned in the description: 
“cam grooves 124” as described in applicant’s specification, paragraph [0046]
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu et al. (US 2018/0272510 A1), hereinafter Muramatsu.

Regarding claim 1, Muramatsu discloses an impact tool (1, fig. 1) comprising: 
(2, fig. 1); 
a motor (10, fig. 1) supported within the housing (2); 
an anvil (22, fig. 1) extending from the housing (2); and 
a drive assembly (12, fig. 1) configured to convert a continuous rotational input from the motor (10) to intermittent applications of torque to the anvil (22), the drive assembly (12) including a camshaft (11, fig. 1) driven by the motor (10) and a hammer (20, 21, fig. 1) configured to reciprocate along the camshaft (11) and deliver impacts to the anvil (22), 
wherein the hammer (20, 21) includes a core (20, fig. 1) coupled to the camshaft (11) and a sleeve (21, fig. 1) coupled to the core (20).	

Regarding claim 4, Muramatsu discloses the hammer (20, 21) includes a hammer lug (20a, fig. 2), wherein the anvil (22) includes an anvil lug ([0042] describes anvil 22 includes a pair of anvil claws configured to be engaged with the pair of hammer claws 20a of the primary hammer 20 wherein the examiner interprets the pair of anvil claws as the claimed “an anvil lug”), and wherein the hammer lug (20a) is configured to strike the anvil lug to transmit torque to the anvil (22).

Regarding claim 5, Muramatsu discloses the hammer lug (20a) is integrally formed with the core (20).

Regarding claim 8, Muramatsu discloses the hammer includes a pin (26, fig. 2) extending between the sleeve (21) and the core (20) to couple the sleeve for co-rotation with the core ([0029]).

Regarding claim 10, Muramatsu discloses the core (20) includes an arcuate groove (20b. fig. 2) configured to receive a cam ball (19, fig. 2).


    PNG
    media_image2.png
    710
    468
    media_image2.png
    Greyscale
Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClung (US 2014/0262396 A1). 

Regarding claim 1, McClung discloses an impact tool (10, fig. 1) comprising:
a housing (18, fig. 1); 
a motor (16, fig. 3) supported within the housing (18); 
an anvil (110, fig. 3) extending from the housing (18); and 
a drive assembly (60, fig. 3) configured to convert a continuous rotational input from the motor (16) to intermittent applications of torque to the anvil (110), the drive assembly (60) including a camshaft (94, fig. 3) driven by the motor (216) and a hammer (100, fig. 3) configured to reciprocate along the camshaft (94) and deliver impacts to the anvil (110), 
wherein the hammer (100) includes a core (A, annotated fig. 5B) coupled to the camshaft (94) and a sleeve (B, fig. 5B) coupled to the core (A).
 
Regarding claim 4, McClung discloses the hammer (100) includes a hammer lug (104a, 104b, fig. 6), wherein the anvil (110) includes an anvil lug (108a, 108b, fig. 3), and wherein the hammer lug (104a, 104b) is configured to strike the anvil lug (108a, 108b) to transmit torque to the anvil (110).

Regarding claim 6, McClung discloses the hammer lug (104a, 104b) is integrally formed with the sleeve (B – best shown in fig. 3).

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 8,047,057 B2).

Regarding claim 1, Andel discloses an impact tool (10, fig. 1) comprising:
a housing (3, fig. 1); 
a motor (71, fig. 1) supported within the housing (3); 
an anvil (2, fig. 1) extending from the housing (3); and 
a drive assembly (apparatus of fig. 1) configured to convert a continuous rotational input from the motor (71) to intermittent applications of torque to the anvil (2), the drive assembly (apparatus of fig. 1) including a camshaft (11, fig. 2) driven by the motor (71) and a hammer (12, 19, fig. 2) configured to reciprocate along the camshaft (11) and deliver impacts to the anvil (2), 
wherein the hammer (12, 19) includes a core (12, fig. 2) coupled to the camshaft (11) and a sleeve (19, fig. 2) coupled to the core (12).

Regarding claim 9, Andel discloses the sleeve (19, fig. 5) includes a projection (191, fig. 2) and the core (12, fig. 5) includes a recess (123, fig. 5) configured to receive the projection to couple the sleeve for co-rotation with the core (Col. 5, l. 62 – col. 6, l. 2).

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2018/0272510 A1), hereinafter Muramatsu, in view of Satoshi (JP 2017094462 A).

Regarding claim 2, Muramatsu discloses the invention as recited in claim 1.
Muramatsu does not explicitly disclose the core is made of a first material, and the sleeve is made of a second material different than the first material.
However, Satoshi teaches the core (42, fig. 1) is made of a first material ([0018] describes retainer sleeve 42 made of molybdenum steel), and the sleeve (34, fig. 1) is made of a second material ([0016] describes cylinder 34 made of carbon steel) different than the first material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Muramatsu, with the core is made of a first material, and the sleeve is made of a second material different than the first material, as taught by Satoshi, with the motivation to provide appropriate materials with mechanical properties best suited for the specific tasks of the core and the sleeve.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 218/0272510 A1), hereinafter Muramatsu, in view of Satoshi (JP 2017094462 A), in further view of Interalloy 1045 Medium Tensile Carbon Steel Bar Fact Sheet (http://www.interlloy.com.au/our-products/carbon-steels/1045-medium-tensile-carbon-steel-bar/), hereinafter Interalloy.

Regarding claim 3, Muramatsu discloses the invention as recited in claim 1.
Muramatsu further discloses that the core and the sleeve are made of steel ([0026]) but Muramatsu does not explicitly disclose the core is made of alloy steel and the sleeve is made of medium carbon steel.  Please note, the term “steel” represents a broad genus of carbon steels and alloy steels; however, Muramatsu does not specify the specific species of steel used.
However, Satoshi teaches the core (42, fig. 1) is made of alloy steel ([0018] describes retainer sleeve 42 made of molybdenum steel wherein molybdenum steel describes a genus of alloy steels that contain the element, molybdenum) and the sleeve (34, fig. 1) is made of carbon steel ([0016] describes cylinder 34 made of carbon steel).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Muramatsu, with the core is made of alloy steel and the sleeve is made of carbon steel, as taught by Satoshi, with the motivation to provide appropriate materials with mechanical properties best suited for the specific tasks of the core and the sleeve.


However, Interalloy teaches the sleeve is made of a medium carbon steel (1045 Medium Tensile Carbon Steel; the term “a medium carbon steel” is a well-known term in the art meaning a carbon steel with a carbon percentage content of 0.29% to 0.60% wherein SAE 1045 is a medium carbon steel having a carbon percentage content of 0.43% to 0.50%) (Please note, Satoshi suggests the broad genus of carbon steel for the cylinder but does not specify a specific species of carbon steel used.  One having ordinary skill in the art in order to make use and construct the invention of Muramatsu, as modified by Satoshi, would therefore look at the 1045 Medium Tensile Carbon Steel since Interalloy describes 1045 Medium Tensile Carbon Steel as specifically used for cylinders/shafts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Muramatsu, as modified by Satoshi, with the sleeve is made of a medium carbon steel, as taught by Interalloy, with the motivation to provide appropriate materials with mechanical properties best suited for the specific tasks of the  sleeve such as good mechanical strength and impact properties, and good machinability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McClung (US 2014/0262396 A1), in view of Kniff (US 3,807,804).

Regarding claim 7, McClung discloses the invention as recited in claim 1.

However, Kniff teaches the sleeve (24, fig. 1) is press fit on the core (16, fig. 1) (Col. 2, ll. 43 – 49).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the sleeve and the core, as disclosed by McClung, with the sleeve is press fit on the core, as taught by Kniff, with the motivation to separate the impact portion of the hammer with the support portion of the hammer so that impact portion of the impact portion can be made a more wear resistant material and the support portion can be made of a less expensive steel (col. 1, ll. 4 – 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        11 February 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731